                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

AMANDA VAUGHN,                         )
                                       )
      Plaintiff,                       )
                                       )
vs.                                    ) CIVIL ACTION NO. 18-0316-CG-B
                                       )
RETREMENT SYSTEMS OF                   )
ALABAMA                                )
                                       )
      Defendant.                       )

                                  JUDGMENT

      In accordance with the Court’s order entered this date, granting Defendant’s

motion for summary judgment, it is hereby ORDERED, ADJUDGED, and

DECREED that judgment is entered in favor of Defendant, Retirement Systems

of Alabama, and this case is hereby DISMISSED WITH PREJUDICE.

      DONE and ORDERED this 6th day of March, 2020.

                               /s/ Callie V. S. Granade
                               SENIOR UNITED STATES DISTRICT JUDGE
